 Case 19-21753        Doc 132      Filed 03/09/20 Entered 03/09/20 14:43:06          Desc Main
                                    Document     Page 1 of 9


                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                          )
                                                )
GA PAVING, LLC,                                 )
                                                )    Case No. 19-21753
         Debtor.                                )    Chapter 11
                                                )    Judge Thorne
                                                )


                                      NOTICE OF MOTION

TO:
All parties on the attached service list

       Please take notice that on April 7, 2020 at 9:30 a.m., or as soon thereafter as counsel may
be heard, I shall appear before the Honorable Judge Deborah L. Thorne, in Room 613 of the
United States Bankruptcy Court for the Northern District of Illinois, Dirksen Federal Building,
219 S. Dearborn, Chicago, IL and then and there present the attached DEBTOR'S MOTION
FOR AN ORDER ESTABLISHING PROCEDURES AND BAR DATE FOR THE FILING OF
PROOFS OF CLAIM PURSUANT TO FED. R. BANKR. P. 3003(c)(3), and seek the relief
prayed for therein.

Name:      Bradley H. Foreman                  Attorney for Debtor
Address: 900 West Jackson Blvd. Suite 7E City: Chicago, IL 60607
Telephone: (312) 948-8126


                             PROOF OF SERVICE BY MAIL and ECF

       I, Bradley H. Foreman, the attorney, certify, that on March 9, 2020 I served this notice by
mailing a copy to the persons listed on the attached service list at their addresses shown with proper
postage prepaid, except as to those parties who have consented to electronic notice via ECF.



                                                     /s/ Bradley H. Foreman
01234567859 444Doc
Case 19-21753  4 132
                   464444
                           43403/09/20
                          Filed     584844444441
                                   3                44334834!4403/09/20
                                                       Entered         58884514:43:06
                                                                                  99 4444Desc
                                                                                             3241
                                                                                                 Main
                                   Document        Page 2 of 9
01234567859 444Doc
Case 19-21753  4 132
                   464444
                           43403/09/20
                          Filed     584844444441
                                   3                4433434!4403/09/20
                                                       Entered        58884514:43:06
                                                                                 99 4444Desc
                                                                                            3241
                                                                                                Main
                                  Document         Page 3 of 9
01234567859 444Doc
Case 19-21753  4 132
                   464444
                           43403/09/20
                          Filed     584844444441
                                   3                4433434!4403/09/20
                                                       Entered         58884514:43:06
                                                                                  99 4444Desc
                                                                                             3241
                                                                                                 Main
                                   Document        Page 4 of 9
01234567859 444Doc
Case 19-21753  4 132
                   464444
                           43403/09/20
                          Filed     584844444441
                                   3                4433434!4403/09/20
                                                       Entered        58884514:43:06
                                                                                 99 4444Desc
                                                                                            3241
                                                                                                Main
                                  Document         Page 5 of 9
 Case 19-21753         Doc 132      Filed 03/09/20 Entered 03/09/20 14:43:06             Desc Main
                                     Document     Page 6 of 9


                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re:                                              )
                                                    )
G.A. PAVING, LLC,                                   )
                                                    )   Case No. 19-21753
         Debtor.                                    )   Chapter 11
                                                    )   Judge Thorne
                                                    )


                  DEBTOR'S MOTION FOR AN ORDER ESTABLISHING
                  PROCEDURES AND BAR DATE FOR THE FILING OF
              PROOFS OF CLAIM PURSUANT TO FED. R. BANKR. P. 3003(c)(3)

         G.A. PAVING, LLC, debtor and debtor in possession herein, hereby brings this Motion for

an Order Establishing Procedures and Bar Date for the Filing of Proofs of Claim Pursuant to Fed. R.

Bankr. P. 3003(c)(3) (the "Motion") and, in support thereof, the Debtor respectfully states as follows:

         1. On August 2, 2019, Debtor filed a voluntary petition in this Court for reorganization relief

under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §101 et seq., as amended. The

Debtor seeks to operate its business as a debtor-in-possession pursuant to Sections 1107(a) and 1108

of the Bankruptcy code. No creditors' committee has yet been appointed in these cases. No trustee

has been appointed.

         2. This Court has jurisdiction of this motion pursuant to 28 U.S.C. §§157 and 1334. Venue

is proper under 28 U.S.C. §157(b)(2). This is a core proceeding pursuant to 28 U.S.C. § 157(b)(b).

         3.      The Debtor requests that this Court enter an order (the "Bar Date Order"), setting Ju;y

31, 2020 as the bar date for filing proofs of claim (the "Bar Date") to enable the Debtor to evaluate

the claims and effectively administer the estate.

         4.      Pursuant to Bankruptcy Rule 3003(c)(3), upon motion for an order establishing
 Case 19-21753        Doc 132      Filed 03/09/20 Entered 03/09/20 14:43:06              Desc Main
                                    Document     Page 7 of 9


procedures and a bar date for the filing of proofs of claim in chapter 11 cases, the court may fix a bar

date by which proofs of claim must be filed.

        5.      Bankruptcy Rule 2002(a)(7) provides that the notice of time fixed for filing proofs of

claim shall not be less than twenty-one (21) days.

        6.      The Bar Date will be the date by which all entities holding prepetition claims must file

proofs of claim ("Proofs of Claim"). The Bar Date applies to all entities holding claims against the

Debtor that arose or are deemed to have arisen prior to the Petition Date. The Bar Date further

applies to all types of claims against the Debtor that arose prior to the Petition Date, including

secured claims, unsecured priority claims (including, without limitation, claims entitled to priority

under sections 507(a) and 503(b)(9) of the Bankruptcy Code), and unsecured nonpriority claims

("Claims"). The Debtor proposes that the filing of a Proof of Claim be deemed to satisfy the

procedural requirements for the assertion of administrative priority claims under section 503(b)(9)

of the Bankruptcy Code (which, despite their administrative priority status, are prepetition claims).

        7.      Any creditor holding a claim arising prior to the Petition Date must file a Proof of

Claim with the Court if the claim is: (i) not scheduled, (ii) scheduled as disputed, contingent, or

unliquidated, or (iii) if such creditor disagrees with the amount or nature of the scheduled claim.

        8.      All administrative claims under section 503(b) of the Bankruptcy Code (other than

under section 503(b)(9)) must be made by separate requests for payment in accordance with section

503(a) of the Bankruptcy Code and will not be deemed proper if made by Proof of Claim. In addition,

the Bar Date will not apply to administrative expense claims, other than claims under section

503(b)(9), claims of governmental entities, and claims of professionals for post-petition fees and

expenses.


                                               Page -2-
 Case 19-21753         Doc 132      Filed 03/09/20 Entered 03/09/20 14:43:06                Desc Main
                                     Document     Page 8 of 9


        9.      The Debtor shall retain the right to: (a) dispute and assert offsets or defenses against

any filed Claims or any Claim listed or reflected in the Debtor's schedules as to the nature, amount,

liability, classification or otherwise of such Claim; and (b) subsequently designate any Claim as

contingent, unliquidated, disputed or any combination thereof.

        10.     The Debtor further proposes that, pursuant to Bankruptcy Rule 3003(c)(2), any

creditor that is required to file a Proof of Claim in this Case but that fails to do so in a timely manner

should be forever barred, estopped, and enjoined from (a) asserting any Claim against the Debtor that

such creditor has that (i) is in an amount that exceeds the amount, if any, that is set forth in the

schedules, or (ii) is of a different nature or in a different classification (any such Claim referred to as

an "Unscheduled Claim"); and (b) voting upon, or receiving distributions under, any Chapter 11 plan

with respect to an Unscheduled Claim; and the Debtor and its property shall be forever discharged

from any and all indebtedness or liability with respect to such Unscheduled Claim.

        11.     The Debtor believes a general bar date of July 31, 2020 will provide creditors with

sufficient notice and opportunity to file their claims.

        WHEREFORE, the Debtor respectfully requests that this Court enter an order, substantially

in the form filed herewith as a Proposed Order, and grant such further relief as the Court deems just.



                                         G.A. PAVING, LLC

                                         By: /s/ Bradley H. Foreman
                                            Its Attorney

Bradley H. Foreman
The Law Offices of Bradley H. Foreman, P.C.
900 West Jackson Blvd.
Suite 7E


                                                Page -3-
 Case 19-21753      Doc 132   Filed 03/09/20 Entered 03/09/20 14:43:06   Desc Main
                               Document     Page 9 of 9


Chicago, IL 60607
(312) 948-8126
ARDC No. 6190545




                                       Page -4-
